SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June, 2011 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Petrobras Starts Extended Well Test (EWT) of Aruanã in Campos Basin Rio de Janeiro, June 28, 2011 – Petróleo Brasileiro S.A. – Petrobras informs it has started producing oil in the Aruanã area, in the post-salt layer of the southern area of Campos Basin, through well 1-RJS-661, located in Block C-M-401. The FPSO Cidade de Rio das Ostras, which operates in the area, will produce up to 12 thousand barrels of oil per day, limited to the capacity of equipment used. The test of well 1-RJS-661 belongs to the Discovery Assessment Plan (PAD), approved by Petroleum Agency (ANP) for the subsequent development of the area. The exploratory block C-M-401 is located between Pampo and Espardarte fields, in water depths ranging from 350 to 1,500 meters. The formation tests, which were carried out after the drilling of well 1-RJS-661, in March, 2009, evidenced the occurrence of 27 °API oil and recoverable volumes of approximately 280 million barrels of oil. The EWT of Aruanã will be accomplished during approximately six months. The findings of the tests will aid the studies in order to better characterize the reservoir-rock, fluids and productive potential of oil accumulations in the block. www.petrobras.com.br/ri For further information: PETRÓLEO BRASILEIRO S. A. – PETROBRAS Investor Relations: I E-mail: petroinvest@petrobras.com.br / acionistas@petrobras.com.br Av. República do Chile, 65 - 2202 - B - 20031-912 - Rio de Janeiro, RJ I Phone: 55 (21) 3224-1510 / 9-282-1540 This document may include provisions according to the meaning of Section 27A of the Securities Law, 1933, as amended (Securities Law), and Section 21E of the Securities Negotiation Law, 1934, as amended (Negotiation Law), which just reflect expectancies of Company’s officers. The words “foresees”, “believes”, “expects”, “intends”, “plans”, “projects”, “aims”, “shall”, among other similar words, aim at identifying such forecasts, which, of course, involve risks or uncertainties, either foreseen or not by the Company. Thus, the future results of Company’s operations may be different from current expectancies, and the reader must not base himself/herself exclusively on the information provided for herein. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:June 28, 2011 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
